Exhibit 10.17

 

MANAGEMENT STOCK OPTION AGREEMENT

 

This MANAGEMENT STOCK OPTION AGREEMENT, dated as of August 8, 2003 (the
“Management Stock Option Agreement”), is between Graphic Packaging Corporation,
a Delaware corporation (the “Company”), and the Grantee whose name appears on
the signature page hereof (the “Grantee”) under the terms of the 2003 Riverwood
Holding, Inc. Long-Term Incentive Plan (the “Plan”) and the Second Amended and
Restated Employment Agreement dated as of March 24, 2003 among Riverwood
International Corporation (renamed Graphic Packaging International, Inc.), the
Riverwood Holding, Inc. (renamed Graphic Packaging Corporation) and Grantee (the
“Employment Agreement”). Capitalized terms used in this Management Stock Option
Agreement and not otherwise defined herein have the meaning given in the Plan or
the Employment Agreement. If any provision of this Management Stock Option
Agreement is inconsistent with any provision of the Plan (as either may be
interpreted from time to time by the Board), the Plan shall control.

 

1.  Confirmation of Grant; Option Price.  Effective as of the date hereof, the
Company hereby evidences and confirms its award to the Grantee of Options to
purchase Shares in the Company, the number of which is set forth on the
signature page hereof, at an option price of $6.57 per share (the “Option
Price”). The Options are not intended to be incentive stock options under the
U.S. Internal Revenue Code of 1986, as amended.

 

2.  Vesting; Exercisability.  The Options shall vest and become exercisable
331/3% on each of the first three anniversaries of the Effective Date, subject
to the Grantee’s continuous employment with the Company or one of its affiliates
from the Effective Date through each such vesting date and subject to Sections
3(b) and 7 hereof, provided that, if on or prior to the third anniversary of the
Effective Date, (x) the Grantee’s employment is terminated by reason of a
Qualifying Termination of Employment or (y) the CD&R Fund and, if applicable,
its Affiliates effect a sale or other disposition of all of the Common Stock
then held by the CD&R Fund to one or more persons other than any person who is a
general or limited partner or Affiliate of the CD&R Fund and (ii) thereafter,
either the Grantee’s employment is terminated by the Company other than for
Cause or the Grantee’s employment is terminated by the Grantee for Good Reason,
all Options held by the Grantee as of the effective date of such Qualifying
Termination of Employment or termination under the foregoing clause (y)(ii).

 

3.  Termination of Options.

 

(a)           Normal Termination Date. Unless an earlier termination of
employment shall occur as specified in subsection (b), the Options shall
terminate and be canceled on the tenth anniversary of the Effective Date (the
“Normal Termination Date”).

 

(b)           Termination of Employment. Unless otherwise determined by the
Committee, in the event the Grantee’s employment terminates by reason of a
Qualifying Termination of Employment, the Grantee (or the Grantee’s beneficiary
or legal representative) may exercise any Options until the earlier of (a) the
twelve-month anniversary of the date of such termination of employment and (b)
the Normal Termination Date. Unless otherwise determined by the Committee, in
the event a Grantee’s employment terminates for any reason other than a
Qualifying Termination of Employment or Cause, the Grantee may exercise any
Option that is exercisable at the time of such termination of employment until
the earlier of (a) the 30-day anniversary of the date of such termination of
employment and (b) the date such Options would otherwise expire but for the
operation of this Section 3(b), and any Option that is not then exercisable
shall be forfeited and cancelled as of the date of such termination of
employment. In the event that a Grantee’s employment is terminated for Cause or
the Committee determines that circumstances exist such that the Grantee’s
employment could have been terminated for Cause, any Options granted to such
Grantee, whether or not then vested, shall be forfeited and cancelled as of the
date of such termination of employment.

 

--------------------------------------------------------------------------------


 

4.  Restrictions on Exercise; Non-Transferability of Options.

 

(a)           Restrictions on Exercise. The Options may be exercised only with
respect to full shares of Common Stock. No fractional shares of Common Stock
shall be issued. Notwithstanding any other provision of this Management Stock
Option Agreement, the Options may not be exercised in whole or in part, and no
certificates representing Shares shall be delivered, unless all applicable U.S.
federal, state and local and non-U.S. tax withholding requirements shall have
been satisfied. The Company may, if requested by the Grantee, withhold Shares to
satisfy the minimum applicable withholding requirements, subject to the
provisions of the Plan and any rules adopted by the Board regarding compliance
with applicable law.

 

(b)           Non-Transferability of Options. The Options may be exercised only
by the Grantee or by the Grantee’s estate. The Options are not assignable or
transferable, in whole or in part, and they may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Grantee upon the Grantee’s death, provided
that the deceased Grantee’s beneficiary or the representative of the Grantee’s
estate shall acknowledge and agree in writing, in a form reasonably acceptable
to the Company, to be bound by the provisions of this Management Stock Option
Agreement and the Plan as if such beneficiary or the estate were the Grantee.

 

5.  Manner of Exercise.  To the extent that any of the Options shall have become
and remain vested and exercisable as provided in Section 2, such Options may be
exercised in accordance with the terms of the Plan and any rules adopted by the
Committee from time to time.

 

6.  Grantee’s Representations, Warranties and Covenants.

 

(a)           Investment Intention. The Grantee represents and warrants that the
Options have been, and any Exercise Shares will be, acquired by the Grantee
solely for the Grantee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee agrees that
the Grantee will not, directly or indirectly, offer, transfer, sell, pledge,
hypothecate or otherwise dispose of all or any of the Options or any of the
Exercise Shares (or solicit any offers to buy, purchase or otherwise acquire or
take a pledge of all or any of the Options or any of the Exercise Shares),
except in compliance with the Securities Act and the rules and regulations of
the Commission thereunder, and in compliance with applicable state securities or
“blue sky” laws and non-U.S. securities laws.

 

(b)           Ability to Bear Risk. The Grantee covenants that the Grantee will
not exercise all or any of the Options unless (i) the financial situation of the
Grantee is such that the Grantee can afford to bear the economic risk of holding
the Exercise Shares for an indefinite period and (ii) the Grantee can afford to
suffer the complete loss of the Grantee’s investment in the Exercise Shares.

 

7.  Change in Control.

 

(a)           Accelerated Vesting and Payment. Subject to the provisions of
Sections 7(b) below, in the event of a Change in Control, each Option shall be
canceled in exchange for a payment in cash of an amount equal to the excess, if
any, of the Change in Control Price over the Exercise Price.

 

(b)           Timing of Option Cancellation Payments; Discretionary
Acceleration. Notwithstanding the provisions of the preceding paragraph (a), the
Board (as constituted immediately prior to the Change in Control) may determine,
in its discretion, to accelerate the exercisability or cause the cancellation
and payment, calculated as provided in Section 7(a), in respect of all or any
Options prior to a Change in Control that occurs after the third anniversary of
the Effective Date. The cash payments described in paragraph (a) above shall be
payable in full, as soon as reasonably practicable, but in no event later than,
30 days following the Change in Control.

 

2

--------------------------------------------------------------------------------


 

8.  Miscellaneous.

 

(a)           Waiver; Amendment.

 

(i)            Waiver. Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Management
Stock Option Agreement, (B) waive compliance with any of the conditions or
covenants of the other parties contained in this Management Stock Option
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Management Stock Option Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Management Stock
Option Agreement, including, without limitation, any investigation by or on
behalf of any party or beneficiary, shall be deemed to constitute a waiver by
the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Management Stock Option Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.

 

(ii)           Amendment. This Management Stock Option Agreement may not be
altered, modified, or amended except by a written instrument signed by the
Company and the Grantee.

 

(b)           Nonassignability. Neither this Management Stock Option Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by the Company or the Grantee without the prior
written consent of the other parties.

 

(c)           No Rights as a Stockholder. The Grantee shall have no voting or
other rights as a stockholder of the Company with respect to any Shares covered
by the Options until the exercise of the Options and the issuance of a
certificate or certificates to the Grantee for such Shares. No adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.

 

(d)           No Right to Continued Employment. Nothing in this Management Stock
Option Agreement shall interfere with or limit in any way the right of the
Company or any of its Subsidiaries to terminate the Grantee’s employment at any
time, or confer upon the Grantee any right to continue in the employ of the
Company or any of its Subsidiaries.

 

(e)           Interpretation. The Board shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Management Stock Option Agreement. Any determination or
interpretation by the Board under or pursuant to this Management Stock Option
Agreement shall be final and binding and conclusive on all persons affected
hereby.

 

(f)            Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Management Stock Option
Agreement may, to the full extent permitted by applicable law, be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities.

 

(g)           Binding Effect; Benefits. This Management Stock Option Agreement
shall be binding upon and inure to the benefit of the parties to this Management
Stock Option Agreement and their respective successors and assigns. Nothing in
this Management Stock Option Agreement, express or implied, is intended or shall
be construed to give any person other than the Company or the Grantee or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

 

3

--------------------------------------------------------------------------------


 

(h)           Severability. In the event that any one or more of the provisions
of this Restricted Unit Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

(i)            Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (a)
delivered personally, (b) sent by certified or registered mail, postage prepaid,
return receipt requested or (c) delivered by overnight courier (provided that a
written acknowledgment of receipt is obtained by the overnight courier) to the
party concerned at the address indicated below or to such changed address as
such party may subsequently give notice of:

 

If to the Company:

Graphic Packaging Corporation
814 Livingston Court
Marietta, Georgia 30067

 

 

Attention:

General Counsel;
Chairman, Compensation Committee

 

 

If to Grantee:

at the home address of Grantee on the records of the Company

 

(j)            Governing Law. This Management Stock Option Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to the principles of conflict of laws except to the extent the
laws of the State of Delaware specifically and mandatorily apply.

 

(k)           Section and Other Headings, etc. The section and other headings
contained in this Management Stock Option Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Management Stock
Option Agreement.

 

(l)            Counterparts. This Management Stock Option Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

(m)          Capital Adjustments. The number and price of the Shares covered by
the Options shall be proportionately adjusted by the Board to reflect any stock
dividend, stock split or share combination of the Common Stock or any
recapitalization of the Company. Subject to any required action by the
stockholders of the Company and Section 7 hereof, in any merger, consolidation,
reorganization, exchange of shares, liquidation or dissolution, the Options
shall pertain to the securities and other property, if any, that a holder of the
number of shares of Common Stock covered by the Options would have been entitled
to receive in connection with such event.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Management
Stock Option Agreement as of the date first above written.

 

 

 

Graphic Packaging Corporation

 

 

 

By:

/s/ Wayne E. Juby

 

 

 

Name: Wayne E. Juby

 

 

 

Title: Senior Vice President, Human Resources

 

 

 

 

THE GRANTEE:

 

 

 

 

 

Stephen M. Humphrey

 

 

 

 

 

By:

/s/ Stephen M. Humphrey

 

 

 

Name: Stephen M. Humphrey

 

 

Total Number of Shares of Common Stock for the Purchase of Which Options Have
Been Granted:

 

228,150

 

5

--------------------------------------------------------------------------------